        Case 1:19-cv-02473-SAG Document 39-1 Filed 01/15/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

GARY WASHINGTON,                                   *

                                     Plaintiff,    *
       v.
                                                   *       Civil No.: 1:19-cv-002473-SAG
BALTIMORE POLICE
DEPARTMENT, et al.,
                                                   *

                                     Defendants. *
*      *      *       *      *       *     *     *         *      *       *      *

                                            ORDER

       Upon consideration of Defendants, the Baltimore Police Department and Mayor and City

Council of Baltimore’s, Consent Motion to Extend Time in Which to File a Reply to Plaintiff’s

Response in Opposition to Defendants Baltimore Police Department and Mayor and City

Council of Baltimore’s Motion to Dismiss, it is this _______ day of January, 2020:

       ORDERED that the aforementioned Consent Motion is GRANTED; and it is further

       ORDERED that the deadline upon which Defendants, Baltimore Police Department and

Mayor and City Council of Baltimore, shall file a reply be extended up to and including January

31, 2020.



                                                   ______________________________
                                                   Stephanie A. Gallagher, District Judge,
                                                   United States District Court for the
                                                   District of Maryland
